Citation Nr: 0303044	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye impairment 
to include optic nerve atrophy.

(The issue of entitlement to service connection for an eye 
impairment to include optic nerve atrophy will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in New Orleans, Louisiana.

To establish jurisdiction over this matter, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claim previously finally 
denied.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3rd 1380 (Fed.Cir. 1996).  
Therefore, the issue before the Board is whether new and 
material evidence has been submitted to reopen the claim for 
service connection for an eye impairment to include optic 
nerve atrophy.

The Board is undertaking additional development on 
entitlement to service connection for an eye impairment to 
include optic nerve atrophy pursuant to authority granted by 
67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.  By rating decision in May 1983, the claim for service 
connection for impaired vision was denied; the veteran filed 
a notice of disagreement, but did not file a substantive 
appeal.

2.  The evidence submitted since the May 1983 rating decision 
pertinent to the claim for service connection for an eye 
impairment to include optic nerve atrophy bears directly and 
substantially upon the specific matter under consideration 
because it includes competent evidence that addresses direct 
service connection for the veteran's eye impairment. 


CONCLUSIONS OF LAW

1.  The May 1983 rating decision denying service connection 
for impaired vision is final.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.112, 19.118, 19.153 (1982).

2.  New and material evidence has been submitted since the 
May 1983 rating decision pertinent to the claim of service 
connection for an eye impairment to include optic nerve 
atrophy.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 19.112 (1982).  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever is greater.  Otherwise, the 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156, 19.118, 
19.153 (1982).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).

At the time the RO made its decision in 1983, the record 
included service medical records and a VA examination from 
April 1983.  Service medical records showed that on 
enlistment examination distant visual acuity was 20/25 in the 
right eye and 20/30 in the left eye, both corrected to 20/20.  
In June 1964, the veteran complained of dirt being blown into 
his left eye.  A foreign body was found and removed.  The 
veteran presented in July 1965 for treatment of flash burns 
of both eyes from a 3.5 rocket launcher.  His eyes were 
irrigated and he was evacuated to Da Nang, where he was 
hospitalized for approximately three days.  The separation 
examination indicated the veteran had 20/20 distant vision in 
his right eye and 20/50 vision in his left.  The 1983 VA 
examination showed the veteran complained of eyestrain and 
irritation.  Vision was 20/25 in the right eye and 20/30 in 
the left eye with normal eye movement and fundus.  There was 
no discharge and no congestion.  There were two nebular 
corneal opacities in the left eye.

Since the March 1983 rating decision, the veteran underwent a 
new VA examination, the veteran testified in a travel Board 
hearing, and a Veterans Health Administration (VHA) physician 
provided a medical expert opinion.

A VA ophthalmologist in February 1999 stated that the veteran 
had optic nerve atrophy in the left eye.

The veteran underwent a VA examination in June 1999.  He 
reported a history of two injuries to the eye while in 
service.  The first injury was in 1964 when a foreign body 
fell into his left eye and the second injury was in July 1965 
when the veteran received flash burns to both eyes from a 3.5 
rocket launcher.  There was no history of any other eye 
trauma or systemic illness involving the eye.  The eye 
examination demonstrated 20/50+1 vision in the right eye that 
improved to 20/40 J4.  There was left eye finger counting at 
12 feet, which improved to 20-100/-1.  There was generalized 
constriction of field of vision in both of the eyes.  No 
diplopia was noted.  There was no specific pattern indicating 
a further diagnosis.  The external slit-lamp examination 
showed external ocular movements of both eyes normal.  The 
corneae were clear, with no congestion.  Anterior chambers 
were deep.  Applanation tension was 13 mmHg (millimeters of 
mercury) for the right eye and 14 mmHg for the left eye.  
Iris and pupil were normal.  Both eyes showed primary type 
optic atrophy.  The disc was more pale and white on the left 
side.  Blood vessels were of normal size and maculae appeared 
to be within normal limits.  The examining physician 
indicated that the veteran had undergone two CT scans and a 
neurology examination in the past.  The CT scans were normal 
and the neurologist was unable to make another diagnosis or 
determine any other etiology for the cause of the veteran's 
optic atrophy.  VDRL (Venereal Disease Research Laboratory) 
(test for syphilis), done in the past, was normal.  The 
diagnosis was optic atrophy, more advanced left eye, etiology 
undetermined.  The examiner opined that the optic atrophy 
could be because of the concussion injury due to the blast 
from the firing gun.  

The veteran testified before a travel Board hearing in March 
2002.  His testimony is summarized as follows:

The veteran had no problems with his eyes prior to military 
service (Transcript (T.) at pg. 2).  He began having problems 
with his eyes while he was in boot camp.  He was in 
flamethrowers and they were sanding on the guns when a bunch 
of debris got in his eye.  He went to sick bay and had his 
eyes cleaned out.  (T. at pg. 3).  A second incident occurred 
in Chu Lai, Vietnam when he was inadvertently in the blast 
area of a rocket launcher.  He was sent to Da Nang for 
treatment.  He was blind and his eyes were bandaged.  (T. at 
pg. 3).  The service wanted the veteran to stay on active 
duty for treatment when his time was up; they were going to 
prescribe glasses, but the veteran wanted to return home.  
(T. at pg. 5).  Since he left service, he bought prescription 
glasses from the drug store with "flip-like things."  His 
eyes are sensitive to light and run "quite a bit." (T. at 
pg. 5).  He has quite a bit of blurry vision.  (T. at pg. 6).

In September 2002, the Board requested VHA provide a medical 
expert opinion with regard to whether the veteran's optic 
atrophy was etiologically related to an injury in service.  

In October 2002, a VHA physician reviewed the veteran's 
service medical records and VA records and noted pertinent 
past medical history and current complaints.  The VHA 
physician also indicated that he had previously examined the 
veteran in April 2002.  He acknowledged that optic atrophy 
can be caused by trauma and he noted the veteran's theory 
that his optic atrophy was caused by a concussion injury from 
a rocket launcher.   The VHA physician concluded, contrary to 
the veteran's theory, that the optic atrophy was not caused 
by a concussion injury in service because if that were the 
case, the onset would have been within several weeks of the 
concussion injury instead of more than 30 years later.  He 
did indicate several other known causes for optic atrophy and 
he noted that the veteran's past medical history suggested an 
alternative possible cause related to service.  The doctor 
opined that additional medical testing should be accomplished 
to confirm or rule it out. 

II.  Analysis

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board must presume that the evidence submitted by and on 
behalf of the claimant is credible.  King v. Brown, 5 Vet. 
App. 19 (1993).

The record, as it existed prior to the May 1983 rating 
decision, reflects that the veteran's symptoms were 
undiagnosed.  The post May 1983 evidence indicates a 
diagnosis of optic atrophy, more advanced in the left eye, 
and the June 1999 VA examiner opined that the disorder could 
be a result of the concussion injury due to the blast from 
the firing gun in service.  In addition, the VHA opinion 
directly addresses the etiology of the veteran's optic 
atrophy and suggests an alternate service-related cause.  
This evidence is new and it bears directly and substantially 
on the question of whether the veteran has an eye disability 
that is directly connected to service.  The evidence is not 
conclusive, but it need not be in order to constitute new and 
material evidence.  It is of sufficient significance in 
combination with other evidence that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board finds that new and material evidence has been 
submitted and the claim for service connection for an eye 
impairment to include optic nerve atrophy is reopened. 


ORDER

The claim for service connection for an eye impairment to 
include optic nerve atrophy is reopened.  To this extent, the 
appeal is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

